DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 3, where it says “receive by a frontend device of the storage system, the command…” should be ---receive, by a frontend device of the storage system, the command…--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15-20 of U.S. Patent No. 11,163,690 in view of Sorenson, III et al. (US 2013/0007219). 
Claim 1 of the present application corresponds to claims 1-3 of the ‘690 patent, where “receiving, by a storage system, a change set…” corresponds to claim 1, lines 2-3 and 10-11 of the ‘690 patent; “storing the change set…” corresponds to claim 1, line 10-11 and claim 3 of the ‘690 patent; and “receiving, by the storage device, a command indicating…” corresponds to claim 1, lines 7-11 of the ‘690 patent.
The ‘690 patent does not explicitly teach implementing the command to create a reference for the target of the cached write to reference the first data unit.
However, Sorenson, III et al. teaches wherein when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806 (see paragraphs 79 and 197).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the  method to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

Claim 2 of the present application corresponds to claim 2 of the ‘690 patent, where “receiving, by a frontend device of the storage system, the command…” corresponds to claim 2 of the ‘690 patent.

Claim 3 of the present application corresponds to claim 2 of the ‘690 patent, where “in response to receiving and storing the change set file…” corresponds to claim 2 of the ‘690 patent.

Claim 4 of the present application corresponds to claim 2 of the ‘690 patent, where “receiving the command from the host…” corresponds to claim 2 of the ‘690 patent.

Claim 5 of the present application corresponds to claim 3 of the ‘690 patent, where “wherein the command comprises an instruction…” corresponds to claim 3 of the ‘690 patent.

Claim 6 of the present application corresponds to claim 2 of the ‘690 patent, where “setting metadata of the target…” corresponds to claim 2 of the ‘690 patent.

Claim 7 of the present application corresponds to claim 15 of the ‘690 patent, where “receiving a metadata update operation…” corresponds to claim 15 of the ‘690 patent.

Claim 8 of the present application corresponds to claims 15 and 16 of the ‘690 patent, where “implementing the metadata update operation…” corresponds to claim 15and 16 of the ‘690 patent.

Claim 9 of the present application corresponds to claim 17 of the ‘690 patent, where “allocating additional logical…” corresponds to claim 17 of the ‘690 patent.

Claim 10 of the present application corresponds to claims 1-3 and 18 of the ‘690 patent, where “a memory comprising…” corresponds to claim 18, line 2 of the ‘690 patent; “ a processor configured…” corresponds to claim 18, line 3 of the ‘690 patent; “receive a change set file…” corresponds to claim 1, lines 2-3 and 10-11  and claim 18, lines 4-6 of the ‘690 patent; “store the change set file…” corresponds to c claim 1, line 10-11, claim 3 and claim 18, line 12 of the ‘690 patent; and “receive a command indicating…” corresponds to claim 1, lines 7-11 and claim 18, lines 8-11 of the ‘690 patent.
The ‘690 patent does not explicitly teach implement the command to create a reference for the target of the cached write to reference the first data unit.
However, Sorenson, III et al. teaches wherein when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806 (see paragraphs 79 and 197).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the  system to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

Claim 11 of the present application corresponds to claim 2 of the ‘690 patent, where “receive by a frontend device of the storage system, the command…” corresponds to claim 2 of the ‘690 patent.

Claim 12 of the present application corresponds to claim 2 of the ‘690 patent, where “in response to receiving and storing the change set file…” corresponds to claim 2 of the ‘690 patent.

Claim 13 of the present application corresponds to claim 2 of the ‘690 patent, where “receive the command from the host…” corresponds to claim 2 of the ‘690 patent.

Claim 14 of the present application corresponds to claim 3 of the ‘690 patent, where “wherein the command comprises an instruction…” corresponds to claim 3 of the ‘690 patent.

Claim 15 of the present application corresponds to claim 2 of the ‘690 patent, where “setting metadata of the target…” corresponds to claim 2 of the ‘690 patent.

Claim 16 of the present application corresponds to claims15 and 19 of the ‘690 patent, where “receive a metadata update operation…” corresponds to claims 15 and 19 of the ‘690 patent.

Claim 17 of the present application corresponds to claims 15-16 and 19 of the ‘690 patent, where “implementing the metadata update operation…” corresponds to claim 15-16 and 19 of the ‘690 patent.

Claim 18 of the present application corresponds to claims 10 and 17 of the ‘690 patent, where “allocating additional logical…” corresponds to claim 10, lines 7-8 and claim 17 of the ‘690 patent.

Claim 19 of the present application corresponds to claims 20 of the ‘690 patent, where “receive, by a storage system, a change set file…” corresponds to claim 20, lines 4-5 of the ‘690 patent; “store the change set file…” corresponds to claim 20, line 10 of the ‘690 patent; and “receive, by the storage system, a command indicating…” corresponds to claim 20, lines 6-9 of the ‘690 patent.
The ‘690 patent does not explicitly teach implement the command to create a reference for the target of the cached write to reference the first data unit.
However, Sorenson, III et al. teaches wherein when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806 (see paragraphs 79 and 197).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the  system to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, III et al. (US 2013/0007219).
With respect claim 1, Sorenson, III et al. teaches receiving, by a storage system, a change set file of data units unique among writes cached by a host (see paragraphs 109, 199 and 209; storage gateway 252 may write the new or updated data to the local cache. In at least some embodiments, the write data may be appended to a block-based write log implemented in the local cache (i.e., a new write log (change file set) is added when a write request is processed… write log data (i.e., change file set) and cached read data may both be stored to the block data store 810);
storing the change set file within storage managed by the storage system (see paragraph 199 and 209; write log data (i.e., change file set) may both be stored to the block data store 810);
receiving, by the storage system, a command indicating that a first data unit is a donor and that a target of a cached write is a recipient (see paragraph 200 and 201; a write request received may modify or mutate only a relatively small portion of a block. Thus, in at least some embodiments, when uploading a block from write log 814, only the mutated portion may be uploaded to remote data store 820)
Sorenson, III et al. does not explicitly teach implementing the command to create a reference for the target of the cached write to reference the first data unit.
However, Sorenson, III et al. teaches wherein when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806 (see paragraphs 79 and 197).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

With respect claim 2, Sorenson, III et al. does not explicitly teach receiving, by a frontend device of the storage system, the command in response to a confirmation transmitted by the storage system to the host that the change set file was stored by the storage system.
However, Sorenson, III et al. teaches wherein data is written to write log in local cache and then new data is uploaded to remote data store 216 through front end 208 (Fig. 6 and paragraphs 104, 109 and 197). Sorenson, III et al. also teaches wherein write data received in the write requests may be appended to the write log… Storage gateway 252 may include a sender-side data upload process (not shown) that communicates with a receiver-side data upload process at service provider 210 to upload the locally stored write data from the write log to the remote data store 216… The upload process may upload the write data from the write log in blocks. Once a write log block has been successfully uploaded, the corresponding block may be marked as free in the write log (see paragraph 114-115).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

With respect claim 3, Sorenson, III et al. does not explicitly teach in response to receiving and storing the change set file, transmitting a confirmation to the host that the change set file was stored by the storage system.
However, Sorenson, III et al. teaches wherein data is written to write log in local cache and then new data is uploaded to remote data store 216 through front end 208 (Fig. 6 and paragraphs 104, 109 and 197). Sorenson, III et al. also teaches wherein write data received in the write requests may be appended to the write log… Storage gateway 252 may include a sender-side data upload process (not shown) that communicates with a receiver-side data upload process at service provider 210 to upload the locally stored write data from the write log to the remote data store 216… The upload process may upload the write data from the write log in blocks. Once a write log block has been successfully uploaded, the corresponding block may be marked as free in the write log (see paragraph 114-115).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

With respect claim 4, Sorenson, III et al. does not explicitly teach receiving the command from the host in response to the host receiving the confirmation from the storage system.
However, Sorenson, III et al. teaches wherein data is written to write log in local cache and then new data is uploaded to remote data store 216 through front end 208 (Fig. 6 and paragraphs 104, 109 and 197). Sorenson, III et al. also teaches wherein write data received in the write requests may be appended to the write log… Storage gateway 252 may include a sender-side data upload process (not shown) that communicates with a receiver-side data upload process at service provider 210 to upload the locally stored write data from the write log to the remote data store 216… The upload process may upload the write data from the write log in blocks. Once a write log block has been successfully uploaded, the corresponding block may be marked as free in the write log (see paragraph 114-115).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

With respect claim 5, Sorenson, III et al. teaches wherein the command comprises an instruction for the storage system to set metadata of the target of the cached write to reference a location of the first data unit in the change set file (see paragraphs 76 and 197; when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806).

With respect claim 6, Sorenson, III et al. teaches setting metadata of the target of the cached write to reference a location of the first data unit in the change set file based upon an instruction within the command (see paragraphs 76 and 197; when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806).

With respect claim 7, Sorenson, III et al. teaches receiving a metadata update operation to modify metadata of a file targeted by the command (see paragraphs 199 and 201; when uploading a write block from the write log 814, the uploaded data may be added to the read cache 812 as a new read block… the metadata store 806 appropriately updated to reflect the changes to the block data store 810 (i.e., metadata is updated)).

With respect claim 8, Sorenson, III et al. teaches implementing the metadata update operation to modify the metadata (see paragraphs 199 and 201; when uploading a write block from the write log 814, the uploaded data may be added to the read cache 812 as a new read block… the metadata store 806 appropriately updated to reflect the changes to the block data store 810 (i.e., metadata is updated)).

With respect claim 10, Sorenson, III et al. teaches memory comprising instructions (see Fig. 28 and paragraph 219; system memory); and 
a processor (see Fig. 28 and paragraph 218; processor) configured the instructions to:
receive a change set file of data units unique among writes cached by a host (see paragraphs 109, 199 and 209; storage gateway 252 may write the new or updated data to the local cache. In at least some embodiments, the write data may be appended to a block-based write log implemented in the local cache (i.e., a new write log (change file set) is added when a write request is processed… write log data (i.e., change file set ) and cached read data may both be stored to the block data store 810);
store the change set file within storage managed by the storage system (see paragraph 199 and 209; write log data (i.e., change file set ) may both be stored to the block data store 810);
receive a command indicating that a first data unit is a donor and that a target of a cached write is a recipient (see paragraph 200 and 201; a write request received may modify or mutate only a relatively small portion of a block. Thus, in at least some embodiments, when uploading a block from write log 814, only the mutated portion may be uploaded to remote data store 820)
Sorenson, III et al. does not explicitly teach implement the command to create a reference for the target of the cached write to reference the first data unit.
However, Sorenson, III et al. teaches wherein when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806 (see paragraphs 79 and 197).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

With respect claim 11, Sorenson, III et al. teaches does not explicitly teach receiving, by a frontend device of the storage system, the command in response to a confirmation transmitted by the storage system to the host that the change set file was stored by the storage system.
However, Sorenson, III et al. teaches wherein data is written to write log in local cache and then new data is uploaded to remote data store 216 through front end 208 (Fig. 6 and paragraphs 104, 109 and 197). Sorenson, III et al. also teaches wherein write data received in the write requests may be appended to the write log… Storage gateway 252 may include a sender-side data upload process (not shown) that communicates with a receiver-side data upload process at service provider 210 to upload the locally stored write data from the write log to the remote data store 216… The upload process may upload the write data from the write log in blocks. Once a write log block has been successfully uploaded, the corresponding block may be marked as free in the write log (see paragraph 114-115).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

With respect claim 12, Sorenson, III et al. does not explicitly teach in response to receiving and storing the change set file, transmitting a confirmation to the host that the change set file was stored by the storage system.
However, Sorenson, III et al. teaches wherein data is written to write log in local cache and then new data is uploaded to remote data store 216 through front end 208 (Fig. 6 and paragraphs 104, 109 and 197). Sorenson, III et al. also teaches wherein write data received in the write requests may be appended to the write log… Storage gateway 252 may include a sender-side data upload process (not shown) that communicates with a receiver-side data upload process at service provider 210 to upload the locally stored write data from the write log to the remote data store 216… The upload process may upload the write data from the write log in blocks. Once a write log block has been successfully uploaded, the corresponding block may be marked as free in the write log (see paragraph 114-115).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

With respect claim 13, Sorenson, III et al. does not explicitly teach receiving the command from the host in response to the host receiving the confirmation from the storage system.
However, Sorenson, III et al. teaches wherein data is written to write log in local cache and then new data is uploaded to remote data store 216 through front end 208 (Fig. 6 and paragraphs 104, 109 and 197). Sorenson, III et al. also teaches wherein write data received in the write requests may be appended to the write log… Storage gateway 252 may include a sender-side data upload process (not shown) that communicates with a receiver-side data upload process at service provider 210 to upload the locally stored write data from the write log to the remote data store 216… The upload process may upload the write data from the write log in blocks. Once a write log block has been successfully uploaded, the corresponding block may be marked as free in the write log (see paragraph 114-115).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

With respect claim 14, Sorenson, III et al. teaches wherein the command comprises an instruction for the storage system to set metadata of the target of the cached write to reference a location of the first data unit in the change set file (see paragraphs 76 and 197; when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806).

With respect claim 15, Sorenson, III et al. teaches setting metadata of the target of the cached write to reference a location of the first data unit in the change set file based upon an instruction within the command (see paragraphs 76 and 197; when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806).

With respect claim 16, Sorenson, III et al. teaches receive a metadata update operation to modify metadata of a file targeted by the command (see paragraphs 199 and 201; when uploading a write block from the write log 814, the uploaded data may be added to the read cache 812 as a new read block… the metadata store 806 appropriately updated to reflect the changes to the block data store 810 (i.e., metadata is updated)).

With respect claim 17, Sorenson, III et al. teaches implement the metadata update operation to modify the metadata (see paragraphs 199 and 201; when uploading a write block from the write log 814, the uploaded data may be added to the read cache 812 as a new read block… the metadata store 806 appropriately updated to reflect the changes to the block data store 810 (i.e., metadata is updated)).

With respect claim 19, Sorenson, III et al. teaches receive, by a storage system, a change set file of data units unique among writes cached by a host (see paragraphs 109, 199 and 209; storage gateway 252 may write the new or updated data to the local cache. In at least some embodiments, the write data may be appended to a block-based write log implemented in the local cache (i.e., a new write log (change file set) is added when a write request is processed… write log data (i.e., change file set ) and cached read data may both be stored to the block data store 810);
store the change set file within storage managed by the storage system (see paragraph 199 and 209; write log data (i.e., change file set ) may both be stored to the block data store 810);
receive, by the storage system, a command indicating that a first data unit is a donor and that a target of a cached write is a recipient (see paragraph 200 and 201; a write request received may modify or mutate only a relatively small portion of a block. Thus, in at least some embodiments, when uploading a block from write log 814, only the mutated portion may be uploaded to remote data store 820)
Sorenson, III et al. does not explicitly teach implement the command to create a reference for the target of the cached write to reference the first data unit.
However, Sorenson, III et al. teaches wherein when write data is received from a customer process 830, the data is appended to a write log 814; the data is later uploaded to the remote data store 820 from the write log 814; and metadata for the write data relative to a block may be added to a metadata store 806 (see paragraphs 79 and 197).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the medium to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

Allowable Subject Matter
Claims 9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if Double Patenting rejection is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. (US 9,367,579). Kumar et al. teaches system and method for maintaining a file change log within a distributed file system.
Avanti et al. (US 9,965,505). Avanti et al. teaches identifying files in change log using file content identifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139